Hemingway, J., dissenting. I do not concur in the views expressed in the opinion delivered in this cause, nor in the judgement rendered ; but am of opinion that the judgment of the circuit court should be reversed, and the cause remanded to it with directions to dismiss the appeal from the county court, unless it be made to appear by the record of the latter court that it rendered a final judgment. ■ The judg'es agree that a final judgment in the county court is a pre-requisite to the exercise of appellate jurisdiction by the circuit court; and the difference arises as to the manner in which such final judgment must be made to appear. The majority hold that it may be shown by evidence aliunde the record of the county court, while my opinion is that it can be shown only by such record. Judgments of the county court are required to be entered of record, and the transcript filed upon appeal to the circuit court is required to embrace all its record entries. The record of the county court imports absolute verity, and a correct transcript of such record is the evidence which the law provides for the guidance of the circuit court upon appeal. If the record imports verity— and of the correctness of this principle I understand no question to be made — its effect must be to establish the rendition of any judgment it discloses and the non-rendition of all judgments it does not disclose. There can be no difference in principle between the admission of proof to establish that a different judgment was rendered from that appearing of record and its admission to prove that a judgment was rendered when the record discloses none. The absence of a judgment in the latter case as strongly imports that none was rendered, as the disclosure of one in the former imports that it and no other was rendered. In this case, the record in the county court disclosed no judgment, and, although the record was defective in this respect, the law gives to it the force of absolute and unimpeachable verity, so long as it is not corrected in an appropriate proceeding- begun in the county court for that purpose, and incontrovertibly negatives the rendition of an undisclosed judgment. If the transcript did not reflect the record, the circuit court was competent to have the error corrected ; but if the record did not reflect the court’s action, it could be corrected only by proceeding in the county court, and after the record was there corrected the transcript could be corrected in the circuit court to conform to it. But so long as the record of the county court stood as it was, it was conclusive as to the proceedings had — as well of what was not done as of what was done — and the circuit court could not, for the purpose of exercising appellate jurisdiction, hear evidence to contradict, add to, or take from, its import. I understand it to be agreed among the judges that the records of the county court import absolute verity as to its doings, and the same rule applies to the circuit court; yet the affirmance of the judgment in this case presents this condition: By the record of the county court, which imports absolute verity, it appears that this cause was instituted in it and has never been disposed of by it; but by the record of the circuit court, which imports similar verity, it appears that the cause was instituted in the county court and there determined. The result of the affirmance is that the circuit court is allowed to contradict by its record the legal import of the record of the county court as to the doings of the latter, and this court sanctions the practice upon the ground that the circuit court prosecuted its inquiry without objection from the party now complaining. But, as I understand the origin of the rule, it had no reference to the interests of the particular parties, and was designed to serve more important purposes, affecting the general welfare and the dignity and usefulness of courts. If such be its reason, its abrogation can not be justified by the action or non-action of parties, but it should be enforced by the courts in the maintenance of their own dignity and to preserve confidence and respect for their records. Judge Battle concurs in the views indicated by me.